THE THIRTEENTH COURT OF APPEALS

                                    13-12-00398-CV


               PATSY JEAN JOHNSON AKA PATRICIA M. JOHNSON
                                   v.
                            WAYNE VENTLING


                                    On Appeal from the
                      94th District Court of Nueces County, Texas
                               Trial Cause No. 95-463-C


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be affirmed in part and reversed

in part, and the case should be remanded to the trial court. The Court orders the

judgment of the trial court AFFIRMED IN PART, REVERSED AND RENDERED IN

PART AND REVERSED AND REMANDED IN PART.                       Costs of the appeal are

adjudged 50% against appellant and against appellee.

      We further order this decision certified below for observance.

December 19, 2013